

115 HR 2321 IH: Cultivating Revitalization by Expanding American Agricultural Trade and Exports Act
U.S. House of Representatives
2017-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2321IN THE HOUSE OF REPRESENTATIVESMay 3, 2017Mr. Newhouse (for himself, Mr. Marshall, Mr. Thomas J. Rooney of Florida, Ms. Pingree, Mr. Panetta, and Mrs. Bustos) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Agricultural Trade Act of 1978 to extend and expand the Market Access Program and the
			 Foreign Market Development Program.
	
 1.Short titleThis Act may be cited as the Cultivating Revitalization by Expanding American Agricultural Trade and Exports Act or the CREAATE Act. 2.FindingsThe Congress finds the following:
 (1)Between 1977 and 2014, the export promotion programs of the United States Department of Agriculture (USDA) have added $8.15 billion on average every year to the value of United States agricultural exports, equal to a total of $309.7 billion, or 15.3 percent, in additional export revenue.
 (2)Between 1977 and 2014, USDA export promotion programs have generated a net return of $28.30 for every dollar invested; and between 2002 and 2014, under a less than full employment scenario, the programs have annually added an average of 2.7 percent, or $8.4 billion, to farm cash receipts, and contributed up to 239,800 full and part-time jobs across the United States economy.
 (3)Between 2002 and 2014, USDA export promotion programs have added up to $39.3 billion in gross economic output and up to $16.9 billion in gross domestic product under a less than full employment scenario.
 (4)Communities across the United States, producing agricultural commodities as varied as apples, cotton, beef, soybeans, rice, wheat, dairy, corn, citrus, wine, pork, peanuts, cranberries, lentils, tree nuts, timber, poultry, potatoes, and seafood, have utilized USDA export promotion programs to increase their foreign market access.
 (5)Private sector contributions have helped maintain the public-private partnership between USDA and private agricultural groups as the effective available funds from USDA have declined, with private contributions representing approximately 70 percent of the funds available for export promotion in 2014.
 (6)Foreign competitors have expanded their own agricultural export promotion programs at a far faster rate than the United States, placing United States producers at a competitive disadvantage in international markets.
 (7)The economic impact of USDA export promotion programs has eroded in recent years, as funding for the Market Access Program has remained static since 2006, and funding for the Foreign Market Development Program has remained static since 2002, while inflation has increased.
 (8)A recent academic analysis found that doubling public funding for the Market Access Program and the Foreign Market Development Program, coupled with increasing private contributions ranging from 10 to 50 percent, would result in average annual gains in agricultural exports from $3.4 to $4.5 billion, and would result in average annual gains in gross domestic product from $4.5 to $6.0 billion under a less than full employment scenario.
 3.Market Access ProgramSection 211(c)(1)(A) of the Agricultural Trade Act of 1978 (7 U.S.C. 5641(c)(1)(A)) is amended by striking not more than and all that follows through through 2018 and inserting not more than $200,000,000 for fiscal year 2018, $240,000,000 for fiscal year 2019, $280,000,000 for fiscal year 2020, $320,000,000 for fiscal year 2021, $360,000,000 for fiscal year 2022, and $400,000,000 for fiscal year 2023.
 4.Foreign Market Development ProgramSection 703(a) of the Agricultural Trade Act of 1978 (7 U.S.C. 5723(a)) is amended by striking $34,500,000 for each of fiscal years 2008 through 2018 and inserting $34,500,000 for fiscal year 2018, $41,400,000 for fiscal year 2019, $48,300,000 for fiscal year 2020, $55,200,000 for fiscal year 2021, $62,100,000 for fiscal year 2022, and $69,000,000 for fiscal year 2023.
		